DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 07/25/2022.

Claim Status
3.	Claims 1-13, 15, 17-20, 22 and 23 are pending in this application.

Allowable Subject Matter
4.	Claims 1-13, 15, 17-20, 22 and 23 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for personalized curation of short-form media segments by obtaining a plurality of candidate media segments for possible inclusion in a single stream of media segments that is personalized for a first user, wherein at least one candidate media segment of the plurality of candidate media segments comprises an excerpt from a media asset; selecting, by the processing system and based on a known media consumption behavior of the first user, a subset of the plurality of candidate media segments, wherein the subset includes candidate media segments of the plurality of candidate media segments that are to be included in the single stream of media segments; determining a context under which the first user is expected to consume the single stream of media segments, wherein the context under which the first user is expected to consume the single stream of media segments reflects a current activity in which the first user is engaged, and wherein the current activity affects an ability of the first user to watch a screen; modifying at least one candidate media segment in the subset based on the known media consumption behavior of the first user and on the context under which the first user is expected to consume the single stream of media segments, wherein the modifying comprises at least one of lengthening the at least one candidate media segment, shortening the at least one candidate media segment, or presenting only an audio portion of the at least one candidate media segment, to facilitate consumption of the at least one candidate media segment by the first user while the first user is engaged in the current activity, wherein the modifying further comprises incorporating into the single stream of media segments, content related to the at least one candidate media segment, wherein the content is external to the at least one candidate media segment, wherein metadata associated with the content matches metadata associated with the at least one candidate media segment, and wherein the at least one candidate media segment comprises a video of an event captured from a first perspective, and the content related to the at least one candidate media segment comprises a video of the event captured from a second perspective that is different from the first perspective; and compiling the subset into the single stream of media segments, wherein the single stream of media segments includes the at least one candidate media segment in the subset that was modified…” in Independent Claim 1 to be obvious. 

Claim 19 directed to a non-transitory computer-readable medium storing instructions, when executed by a processor, to implement a corresponding method as recited in claim 1 is also allowed.
Claim 20 directed to a device comprising a processing system including at least one processor to implement a corresponding method as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426